HON. JAMES E. ROGERS City Attorney, North Tonawanda
We acknowledge receipt of your letter requesting a legal opinion on the following question:
  "If the Charter Commission should recommend a Council Manager or a Council Administrator form of City government for the City of North Tonawanda, can the position of Mayor be eliminated completely under New York law?"
We find no provision in any statute which requires a city to have an officer called "mayor" and although it is customary that a city have an officer known by that term there are cities which do not have a mayor. Two instances of cities which do not have a mayor are the Cities of Long Beach and Batavia. However, the functions normally filled by a city mayor must be performed by some officer or officers and in many cities the mayor is a member of the city legislative body.
New York Constitution Article IX, § 1, subd. a, provides, in part, as follows:
  "Every local government, except a county wholly included within a city, shall have a legislative body elective by the people thereof. * * *"
In our opinion, it is not required that a city have an officer designated as a "mayor" but no local legislative functions may be performed by an appointive officer.